Revocation of Letters of Administration—Competency of Parties.— Where letters of administration with the will annexed have been granted to the public administrator on the estate of a deceased nonresident, a resident brother of the decedent, though not entitled to letters on an original application because of section 1365 of the Code of Civil Procedure, may nominate a stranger to petition for a revocation of the letters granted and for the issuance of letters to the petitioner, and the petition will be granted, both the nominor and the nominee being competent, under section 1369 of the Code of Civil Procedure, to serve as administrators.